Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 5/16/2022 (items that lined through) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 5-9, 12-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al, IDS, U.S Patent Application Publication No. 20180082156 (“Jin”) in view of Zongker, Douglas E., Geraldine Wade, and David H. Salesin. "Example-based hinting of true type fonts." Proceedings of the 27th annual conference on Computer graphics and interactive techniques. 2000.(“Zongker”) further in view of Stamm, IDS, U.S Patent Application Publication No.20020033824 (“Stamm”) further in view of Ristow et al, IDS, U.S Patent No.5754187 (“ Ristow”)
Regarding independent claim 1, Jin teaches in a digital medium environment to synthesize a local font to have a visually similar appearance to a source font in an electronic document (see at least Figs 3-12; ¶0106 “At block 1108, from among the multiple local fonts, a similar font that corresponds to the similar font descriptor is ascertained. For example, the destination computing device 104 can ascertain from among the multiple local fonts 206 a similar font 218 that corresponds to the similar font descriptor 210. To do so, the document presentation module 114 may identify the local font 206 associated with the similar font descriptor 210 within an entry of the font descriptor-to-local font database 212.”), a method implemented by a computing device, the method comprising:
receiving, by the computing device, input specifying the source font and the local font (¶0082 -0083 “A document presentation module 114 receives at a destination computing device 104 a document 108 including a font descriptor 110 associated with a version value 702. The associated version value 702 is indicative of the version of font visual similarity model 202 that was used to compute the font descriptor 110. Consequently, the document presentation module 114 is to determine font descriptors corresponding to local fonts 206 by a font visual similarity model 202 associated with the same version value 702. To do so, the document presentation module 114 produces a font image 308 including multiple glyphs 404 that are rendered using a local font 206. The destination computing device 104 transmits the image 308 in association with the version value 702 to a service computing device 106 via the network 118. [0083] The service computing device 106 has access to multiple font visual similarity models 202, each of which corresponds to a version value 702. A font service module 116 selects a font visual similarity model 202 that corresponds to the same version value 702 as is associated with the received font image 308. Using the selected font visual similarity model 202, the font service module 116 computes a font descriptor 110 that corresponds to the image 308 and is associated with the version value 702. The font service module 116 transmits the font descriptor 110 in association with the version value 702 to the document presentation module 114 of the destination computing device 104. [0084] The font service module 116 links 602 the received font descriptor 110 with the local font 206 and stores them together in an entry of a data structure, such as a font descriptor-to-local font database 212 (of FIGS. 2 and 5). The entry is also marked with the associated version value 702. The document presentation module 114 repeats the process to acquire a font descriptor 110 for a particular version value 702 for each local font 206. The document presentation module 114 can then determine a similar font descriptor 210 to the received font descriptor 110 given the applicable version value 702.”; ¶0077 “ A document presentation module 114 can also determine multiple similar font descriptors 210 for a single received font descriptor 110. The document presentation module 114 can then display a collection of local fonts 206 that correspond to the multiple determined similar font descriptors 210. For example, the document presentation module 114 can display samples of the top n, with n representing some integer, matching similar fonts 218 to the destination user 124 and permit the destination user 124 to select a desired local font 206. Responsive to detection of a local font selection by the destination user 124 from among the collection of local fonts 206, the document presentation module 114 causes the presentation of the document 108 using the selected local font 206 as the similar font 218.”); 
displaying, by the computing device, define a visual appearance of the source font ¶0067-0069 “The anchor image column 304-1 is provided with an anchor image including at least one glyph rendered using a given font type. The positive image column 304-2 is provided with a positive image including at least one glyph derived from the given font type. For example, the positive image glyph may be the same glyph as the anchor glyph with a perturbation (e.g., a rotation) or a different glyph from the same given font type. The negative image column 304-3 is provided with a negative image including at least one glyph rendered using a particular font type that differs from the given font type. Different training set images 306 are input to the machine learning system 302 and iterated until the system converges to generate the font visual similarity model 202…”; 
receiving, by the computing device, input indicating one or more of the plurality of font attributes for the source font for use in one or more glyph outlines of the local font (¶0088 “ FIG. 8 illustrates an example approach 800 to document preparation by a source computing device 102 (of FIG. 1) in which a per-character font descriptor 806 is appended 402 to a document 108 prior to transmission of the document 108. In some circumstances, different characters that are originally rendered by a given font that is selected by a designer at a source computing device may each be more similar to respective characters of different local fonts at a destination computing device or more similar as a subset of characters of the given font with respect to a particular local font than would be the entire set of characters of the given font. If many different characters of the given font are used in a document, or if the document is intended to be edited by a destination user, the given font can be replaced by a single font that best matches the given font overall.”; 
generating, by the computing device, a display of the local font based on the one or more of the plurality of font attributes for the source font (¶0082 “A document presentation module 114 receives at a destination computing device 104 a document 108 including a font descriptor 110 associated with a version value 702. The associated version value 702 is indicative of the version of font visual similarity model 202 that was used to compute the font descriptor 110. Consequently, the document presentation module 114 is to determine font descriptors corresponding to local fonts 206 by a font visual similarity model 202 associated with the same version value 702. To do so, the document presentation module 114 produces a font image 308 including multiple glyphs 404 that are rendered using a local font 206. The destination computing device 104 transmits the image 308 in association with the version value 702 to a service computing device 106 via the network 118.”; 
and outputting, by the computing device, a modified version of the electronic document that includes the local font  based on the one or more of the plurality of font attributes for the source font in place of the source font (¶0077 “A document presentation module 114 can also determine multiple similar font descriptors 210 for a single received font descriptor 110. The document presentation module 114 can then display a collection of local fonts 206 that correspond to the multiple determined similar font descriptors 210. For example, the document presentation module 114 can display samples of the top n, with n representing some integer, matching similar fonts 218 to the destination user 124 and permit the destination user 124 to select a desired local font 206. Responsive to detection of a local font selection by the destination user 124 from among the collection of local fonts 206, the document presentation module 114 causes the presentation of the document 108 using the selected local font 206 as the similar font 218”) Jin is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Zongker teaches receiving, by the computing device, input specifying the source font and the local font (see table 2; 4 Results Our program takes two TrueType fonts as input: a source font, from which the hints are transferred; and a target font, which is hinted by the program.”); 
displaying, by the computing device, a control for each of a plurality of font attributes that define a visual appearance of the source font (see 3.3 CVT translation as shown in Figure 5 The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table”);

    PNG
    media_image1.png
    272
    345
    media_image1.png
    Greyscale

 receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font (3.1 Matching the outlines; see 3.3 CVT translation, “….Let’s look at how this works on our ‘a’ character. The person hinting Trebuchet chose to use CVT entry 87 to represent the height of round, black features in lowercase characters. Accordingly, most of the lowercase letters that have round parts reference CVT 87, as we see in the top row of Figure 5. The ‘a’ glyph alone uses entry 87 six times—that is, there are six pairs of knots in the ‘a’ whose distance is constrained by CVT entry 87. Table 1 shows the “natural” distances between each of these pairs in Trebuchet for characters ‘a’ through ‘h’. One pair of points in the ‘a’ is 75 units apart vertically in the unhinted outline, another is 143 units, and so on. To determine the overall value to place in the CVT entry, we take the median of all these individual guesses, which in this case is 156 units. The starred numbers in the listing indicate those uses of the CVT entry where the natural outline distance differs by more than 20% from the median value. We label these outliers, and we remove (comment out) the hints corresponding to these uses during the translation process, as they usually represent cases where the shape of the target character differs enough from that of the source character that the CVT constraint is inappropriate. These commented-out constraints correspond to the red lines in the lower row of Figure 5. Note that Trebuchet has a so-called spectacle g, while Frutiger has a multi-story g. In this case, it is likely that two the forms of the ‘g’ require entirely different hinting strategies, since many of the hints of the source ‘g’ are simply not appropriate for the target character shape. These inappropriate hints are automatically discarded by the outlier mechanism. Only link constraints, which reference the CVT, are eliminated. Other types of hints do not refer to the CVT, and so are never discarded as long as there are matches for the points they constrain”);

    PNG
    media_image2.png
    185
    310
    media_image2.png
    Greyscale

 generating, by the computing device, a display of the local font as modified based on the one or more of the plurality of font attributes for the source font (see section 4 Results “Our program takes two TrueType fonts as input: a source font, from which the hints are transferred; and a target font, which is hinted by the program. The program takes under a minute to match the outlines, translate the hints, and create the new CVT for a 256- character font. Once the target font is hinted, it still needs to be reviewed by hand and corrected by an experienced typographer. Even minor errors in the translated hints or CVT can take a considerable amount of time to identify and correct, so the translation has to be highly accurate in order to be useful. Figure 7 shows how the set of manually-defined hints for two glyphs from Georgia Roman, ‘R’ and ‘a’, have been automatically transferred to five different fonts. Figures 8 and 9 compare the unhinted versions of Sylfaen Sans Bold and Georgia Bold, respectively, to the versions hinted automatically, at 16, 17, and 19 ppem, the most commonly used on-screen sizes. In these examples it is clear that most of the objectionable artifacts in the unhinted versions have already been corrected by the automatic hinting. Note, for instance, the improved ‘O’ shapes and the much more uniform stem weights in both fonts. Still, the autohinted versions are not perfect; note for instance where the bowl of the Georgia Bold ‘b’ has narrowed unacceptably, especially at lower sizes. Imperfections like these will need to be corrected by hand. We evaluated our method by using the program to transfer hints between three pairs of fonts within the same family (Sylfaen Sans Bold from Sylfaen Sans, Georgia Bold from Georgia, and Georgia Bold Italic from Georgia Italic) as well as four target fonts from a source font of a different font family (Bodoni, Calisto, Perpetua, and Revival—all from Georgia). Table 2 summarizes the results of these tests. In each case, just the alphanumeric glyphs were hinted. The “success rate” column gives the percentage of these 62 glyphs in which the transferred hints basically worked. More specifically, for a “successful” glyph, the overall appearance of the glyph conformed to the original outline at high sizes (38 ppem and above) without any stretching or distortion, whereas below 38 ppem there might be some cleaning up to do, but no major reshaping or rethinking of the hints. If a glyph did not conform to its original outline at high sizes or required major reshaping at low sizes, then it was considered “unsuccessful.” As can be seen from the table, the hinter had a fairly high success rate by this measure, especially when hinting characters within the same font family. The next column gives an estimate of the number of minutes required for an experienced typographer to review the results of the autohinter and clean up any problems in the transferred hints. The figures in this column were estimated by performing this process on some 3 to 11 representative glyphs in the target font. These same glyphs were also manually hinted by the same typographer and the times required reported in the following column. Finally, the rightmost column provides an estimate of the overall time savings provided by the example-based hinter. Note that the very high success rate of the hinter translates into a more moderate overall time savings, since even a perfectly-hinted font requires time to review, and since a few small problems in the hints can be time-consuming to correct. Still, these savings are significant, considering that a full font of 256 characters can take on the order of 20–40 hours for a skilled professional to produce”); and
 outputting, by the computing device, the local font as modified based on the one or more of the plurality of font attributes for the source font (see section 4 Results “Our program takes two TrueType fonts as input: a source font, from which the hints are transferred; and a target font, which is hinted by the program. The program takes under a minute to match the outlines, translate the hints, and create the new CVT for a 256- character font. Once the target font is hinted, it still needs to be reviewed by hand and corrected by an experienced typographer. Even minor errors in the translated hints or CVT can take a considerable amount of time to identify and correct, so the translation has to be highly accurate in order to be useful. Figure 7 shows how the set of manually-defined hints for two glyphs from Georgia Roman, ‘R’ and ‘a’, have been automatically transferred to five different fonts. Figures 8 and 9 compare the unhinted versions of Sylfaen Sans Bold and Georgia Bold, respectively, to the versions hinted automatically, at 16, 17, and 19 ppem, the most commonly used on-screen sizes. In these examples it is clear that most of the objectionable artifacts in the unhinted versions have already been corrected by the automatic hinting. Note, for instance, the improved ‘O’ shapes and the much more uniform stem weights in both fonts. Still, the autohinted versions are not perfect; note for instance where the bowl of the Georgia Bold ‘b’ has narrowed unacceptably, especially at lower sizes. Imperfections like these will need to be corrected by hand. We evaluated our method by using the program to transfer hints between three pairs of fonts within the same family (Sylfaen Sans Bold from Sylfaen Sans, Georgia Bold from Georgia, and Georgia Bold Italic from Georgia Italic) as well as four target fonts from a source font of a different font family (Bodoni, Calisto, Perpetua, and Revival—all from Georgia). Table 2 summarizes the results of these tests. In each case, just the alphanumeric glyphs were hinted. The “success rate” column gives the percentage of these 62 glyphs in which the transferred hints basically worked. More specifically, for a “successful” glyph, the overall appearance of the glyph conformed to the original outline at high sizes (38 ppem and above) without any stretching or distortion, whereas below 38 ppem there might be some cleaning up to do, but no major reshaping or rethinking of the hints. If a glyph did not conform to its original outline at high sizes or required major reshaping at low sizes, then it was considered “unsuccessful.” As can be seen from the table, the hinter had a fairly high success rate by this measure, especially when hinting characters within the same font family. The next column gives an estimate of the number of minutes required for an experienced typographer to review the results of the autohinter and clean up any problems in the transferred hints. The figures in this column were estimated by performing this process on some 3 to 11 representative glyphs in the target font. These same glyphs were also manually hinted by the same typographer and the times required reported in the following column. Finally, the rightmost column provides an estimate of the overall time savings provided by the example-based hinter. Note that the very high success rate of the hinter translates into a more moderate overall time savings, since even a perfectly-hinted font requires time to review, and since a few small problems in the hints can be time-consuming to correct. Still, these savings are significant, considering that a full font of 256 characters can take on the order of 20–40 hours for a skilled professional to produce”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin with automatically hinting TrueType fonts by transferring hints of one font to another as seen in Zongker because this modification would provide a great improvement over the unhinted version (abstract of Zongker). Jin and Zongker are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Stamm teaches displaying, by the computing device, a control for each of a plurality of font attributes that define a visual appearance of the source font (¶0058-0059 “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph.”);
receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font (¶0061-0063 The hinting tools allow the typographer to author hints by dragging and dropping graphical hints on a selected glyph. Dragging and dropping graphical hints on the selected glyph is similar to hinting by drawing critical relationships on a printed glyph using colored pencils. The typographer uses an input device, such as a mouse, to drag and drop graphical elements representing hints. As explained in more detail below, the typographer typically selects a hinting tool from the toolbar using the mouse and then drags the selected tool between control points. The tool represents a particular hinting function, such as a link or an interpolation. The hinting tools permit the typographer to add hints in the x-direction and/or the y-direction. The possible hinting functions are defined by the font format. The hinting functions discussed herein are supported by a TrueType font. Once the hinting tool and the control points are selected, the hint is represented by a graphical element displayed on the glyph. [0062] The hinting tools allow the typographer to define attributes for control points, such as a rounding method, and relationships between control points, such as a link. Attributes and relationships are typically represented by graphical elements. For example, a link can be represented by an arrow. The graphical element provides the typographer with information about the hint Preferably, the head of the arrow is connected to a child control point and the tail of the arrow is connected to a parent control point. The "color" of a graphical element indicates the flexibility of the relationship. For example, a white arrow indicates a high degree of flexibility, an arrow filled with lines indicates a medium level of flexibility, and a solid arrow indicates a low degree of flexibility. The orientation of the graphical element indicates the hinting direction. For example, an arrow with a horizontal arrowhead indicates that the hint is applied in the x-direction, whereas an arrow with a vertical arrowhead indicates that the hint is applied in the y-direction. Additional information regarding options for the graphical hint is provided by graphical components. For example, a graphical component can indicate the cvt number associated with the hint or the minimum distance option associated with the hint.”);
Therefore, in combination of Jin and Zongker,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin with refining glyph outline as seen in Stamm because this modification would reduce the amount to hinting required (¶0058 of Stamm)  Jin, Zongker and Stamm are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Ristow teaches outputting, by the computing device, a modified version of the electronic document that includes the local font as modified in place of the source font ( see col.17, lines 64-67- col.18, lines 1-25 “(67) Synthesis of New Characters and Fonts (68) The primary objective of the method of the invention is efficient storage and retrieval of data representing a scaleable font, providing for scaled character output without loss of accuracy with respect to any TYPEFACE DESIGN stored in the database. In addition, new TYPEFACE DESIGNS can be created by systematic modification of the parameters associated with one or more TYPEFACE DESIGNS already stored, thereby synthesizing a new font For example, consider the ASSOCIATION UCXSM1 742 of the character shown in FIG. 7, representing the upper-case vertical stem width. Scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged. Interpolation between DIMENSIONS corresponding to the same ASSOCIATIONS of two TYPEFACE DESIGNS, such as for example bold or non-bold versions of a TYPEFACE DESIGN, would have the effect of creating a "semi-bold" version of the same TYPEFACE DESIGN. No changes to the processing methods are involved other than pre-processing of the typeface global data used for the character generation.
(69) Just as new characters and fonts can be synthesized by systematic manipulation of DIMENSIONS, similar procedures can be applied to SEGMENT DESCRIPTOR data. Altering the positions of the control points of a CUBIC, for example, would create a different shape for the CONTOUR SEGMENT reconstructed for it.)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin and automatically hinting TrueType fonts by transferring hints of one font to another as seen in Zongker and refining glyph outline as seen in Stamm  with synthesizing fonts as seen in Ristow because this modification would create a different shapes (col.18, lines 19-25 of Ristow)
Thus, the combination of Jin, Zongker, Stamm and Ristow teaches in a digital medium environment to synthesize a local font to have a visually similar appearance to a source font in an electronic document, a method implemented by a computing device, the method comprising: receiving, by the computing device, input specifying the source font and the local font; displaying, by the computing device, a control for each of a plurality of font attributes that define a visual appearance of the source font; receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font; generating, by the computing device, a display of the local font as modified based on the one or more of the plurality of font attributes for the source font; and outputting, by the computing device, a modified version of the electronic document that includes the local font as modified based on the one or more of the plurality of font attributes for the source font in place of the source font.
Regarding claim 2, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein the input specifying the source font is received independent of an indication of the local font (¶0077 of Jin “A document presentation module 114 can also determine multiple similar font descriptors 210 for a single received font descriptor 110. The document presentation module 114 can then display a collection of local fonts 206 that correspond to the multiple determined similar font descriptors 210. For example, the document presentation module 114 can display samples of the top n, with n representing some integer, matching similar fonts 218 to the destination user 124 and permit the destination user 124 to select a desired local font 206. Responsive to detection of a local font selection by the destination user 124 from among the collection of local fonts 206, the document presentation module 114 causes the presentation of the document 108 using the selected local font 206 as the similar font 218.”, the method further comprising identifying the local font by comparing, for a plurality of different local fonts, a font descriptor for the local font to a font descriptor for the source font and selecting the local font from the plurality of different local fonts based on a visual similarity between the source font and the local font  (¶0054 of Jin “At the destination computing device 104, the document presentation module 114 uses the font descriptor 110 to ascertain a matching font descriptor. The matching font descriptor corresponds to a local font that is visually similar to the original font. The document presentation module 114 then presents, such as displays, the document 108 to the destination user 124 using the similar local font. The service computing device 106 can facilitate font replacement based on visual similarity by interacting with the source or destination computing device via the network 118. For example, in response to receiving a font image from another device, the font service module 116 can return a font descriptor derived from the received font image.”¶0077 of Jin “A document presentation module 114 can also determine multiple similar font descriptors 210 for a single received font descriptor 110. The document presentation module 114 can then display a collection of local fonts 206 that correspond to the multiple determined similar font descriptors 210. For example, the document presentation module 114 can display samples of the top n, with n representing some integer, matching similar fonts 218 to the destination user 124 and permit the destination user 124 to select a desired local font 206. Responsive to detection of a local font selection by the destination user 124 from among the collection of local fonts 206, the document presentation module 114 causes the presentation of the document 108 using the selected local font 206 as the similar font 218.”; ¶0083 of Jin “The service computing device 106 has access to multiple font visual similarity models 202, each of which corresponds to a version value 702. A font service module 116 selects a font visual similarity model 202 that corresponds to the same version value 702 as is associated with the received font image 308. Using the selected font visual similarity model 202, the font service module 116 computes a font descriptor 110 that corresponds to the image 308 and is associated with the version value 702. The font service module 116 transmits the font descriptor 110 in association with the version value 702 to the document presentation module 114 of the destination computing device 104.”)
Regarding claim 5, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein each of the plurality of controls comprises a selectable icon or an adjustable indicator configured to receive input specifying a value relative to a corresponding one of the plurality of font attributes for the source font and a corresponding local font attribute for the local font to be used in modifying the corresponding local font attribute (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple glyphs; see 3.3 CVT translation as shown in Figure 5 of Zongker “The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table” ¶0058 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location.”; ¶0078 of Stamm “To modify an existing shift, the typographer selects the shift tool and selects either the parent control point or the child control point. To change the parent control point, the typographer drags the tail of the arrow to the new parent control point. To change the child control point, the typographer drags the arrowhead to the new child control point. To delete a shift, the typographer selects the shift tool and drags the arrowhead off the child control point.”; ¶0080 of Stamm “The interpolate tool controls the proportions of a glyph by maintaining the relative position of one or more child control points that fall between two parent control points. The proportions are controlled in either the x-direction or the y-direction. FIGS. 4A and 4B illustrate an interpolation for an uppercase "B" 400. To create a interpolation, the typographer selects the interpolate tool from the toolbar. Typically, once the interpolate tool is selected, the cursor changes into a pair of arrowheads pointing towards a point. If the x-direction interpolate tool (246 of FIG. 2) is selected, then the cursor changes into a horizontal pair of arrowheads. If the y-direction interpolate tool (248 of FIG. 2) is selected, then the cursor changes into a vertical pair of arrowheads. The typographer connects the parent control points, typically by dragging the interpolate tool between the two points. As shown in FIG. 4A, a band 402 appears connecting the two parent control points 404, 406. The typographer selects the band 402 and drags the band to the child control point 408. Once the child control point 408 is selected, the band 402 changes into a graphical element representing the interpolation. For example, the interpolation shown in FIG. 4B is represented by a pair of arrows 410, 412. Each arrow has a tail at the parent control point and an arrowhead at the child control point. The arrows are white to indicate the highly flexible nature of the interpolation.”; see col.17, lines 64-67- col.18, lines 1-25 of Ristow) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Jin, Zongker, Stamm and Ristow teach the method of claim 1, further comprising modifying the one or more glyph outlines of the local font without modifying an original font-program for the local font (¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” ;3.1 Matching the outlines of Zongker ¶0058-0059 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph.” where refined glyph outlines are store in the font table”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 7,  Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein the electronic document includes information describing a font descriptor for the source font, the font descriptor including information describing the plurality of font attributes for the source font and being not reversible by the computing device to render the source font (¶0064-0065 of Jin “The document presentation module 114 is executing at the destination computing device 104. The document presentation module 114 receives the document 108 having the font descriptor 110 from the document preparation module 112 via the network 118. The document presentation module 114 extracts the font descriptor 110 from the document 108. The document presentation module 114 makes a determination 214 of a similar font descriptor 210 responsive to the extracted font descriptor 110. To do so, a font descriptor-to-local font database 212 is consulted. The font descriptor-to-local font database 212 includes multiple entries, with each entry associating a local font 206 with a corresponding font descriptor. A font descriptor that corresponds to a local font 206 is computed using a font visual similarity model 202 generated with machine learning 204. The font descriptor computation can be performed locally at the destination computing device 104 or at a remote location, such as the service computing device 106. The computation for each of the local fonts 206 can be performed on-demand after receiving the document 108 or preemptively prior to receiving the document 108 having the font descriptor 110. [0065] As part of the determination 214 of the similar font descriptor 210, the document presentation module 114 compares the extracted font descriptor 110 to the font descriptors in the entries of the font descriptor-to-local font database 212. Respective distances between the extracted font descriptor 110 and respective ones of the font descriptors of the database 212 are calculated. One or more of the smaller or smallest distances are ascertained. The document presentation module 114 determines the similar font descriptor 210 based on these ascertained distances. For example, the font descriptor in the database 212 that has the smallest distance from the extracted font descriptor 110 can be ascertained as the similar font descriptor 210. The local font 206 corresponding to the similar font descriptor 210 is therefore considered a similar font 218 with respect to the font 208 originally included in the document 108 by the source user 122. The document presentation module 114 makes a presentation 216 with the document 108 using the similar font 218. For instance, the document presentation module 114 can use the destination computing device 104 to display the document 108 with at least some text being rendered using the similar font 218. Operations of the document presentation module 114 are described further herein with reference to FIG. 5.”)
Regarding claim 8, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting a horizontal thickness of one or more vertical stems of the at least one glyph (¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” where Jin teaches each font corresponds to a font image including multiple glyphs; 3.1 Matching the outlines of Zongker ¶0058-0059 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph” where modify glyph outline using control points; ¶0065-0067 “A link connects two control points over a flexible distance in either the x-direction or the y-direction. A link begins at a parent control point and ends at a child control point. A link determines the location of the child control point relative to the parent control point. FIG. 3A illustrates six links for an uppercase "B" 300. One link 312 connects the left side bearing point and a control point on the vertical stem of the "B". Another link 306 connects the right side bearing point and a control point on the lower bowl of the "B". The width of the vertical stem is specified by links 308 and 310 and the width of the round strokes are specified by links 302 and 304. To create a link, the typographer selects the link tool from the toolbar and then selects a parent control point and a child control point. Typically, once the link tool is selected, the cursor changes into an arrow with a highway sign. If the x-direction link tool (238 of FIG. 2) is selected, then the cursor changes into a horizontal arrow. If the y-direction link tool (240 of FIG. 2) is selected, then the cursor changes into a vertical arrow. [0067] To create link 302, the typographer drags the link tool from the parent control point 320 to the child control point 322. As shown in FIG. 3A, the link is represented by a graphical element, such as an arrow 302, on the displayed glyph. The arrow 302 has a tail that is connected to the parent control point 320 and an arrowhead that is connected to the child control point 322. The arrow 302 is filled with lines to indicate the flexible nature of the link. If the link is in the x-direction, the arrow is filled with horizontal lines. If the link is in the y-direction, the arrow is filled with vertical lines. The arrow 302 is filled with horizontal lines indicating that the link is applied in the x-direction.” Where specific vertical stem or horizontal stem;  see col.17, lines 64-67- col.18, lines 1-25 of Ristow “(67) Synthesis of New Characters and Fonts (68) The primary objective of the method of the invention is efficient storage and retrieval of data representing a scaleable font, providing for scaled character output without loss of accuracy with respect to any TYPEFACE DESIGN stored in the database. In addition, new TYPEFACE DESIGNS can be created by systematic modification of the parameters associated with one or more TYPEFACE DESIGNS already stored, thereby synthesizing a new font For example, consider the ASSOCIATION UCXSM1 742 of the character shown in FIG. 7, representing the upper-case vertical stem width. Scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged. Interpolation between DIMENSIONS corresponding to the same ASSOCIATIONS of two TYPEFACE DESIGNS, such as for example bold or non-bold versions of a TYPEFACE DESIGN, would have the effect of creating a "semi-bold" version of the same TYPEFACE DESIGN. No changes to the processing methods are involved other than pre-processing of the typeface global data used for the character generation.
(69) Just as new characters and fonts can be synthesized by systematic manipulation of DIMENSIONS, similar procedures can be applied to SEGMENT DESCRIPTOR data. Altering the positions of the control points of a CUBIC, for example, would create a different shape for the CONTOUR SEGMENT reconstructed for it.” Where scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of scaling the DIMENSIONS by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged as applying for adjusting horizontal thickness of vertical stems because this modify could provide more options as user’s desired.) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 9, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting a vertical thickness of one or more horizontal stems of the at least one glyph  (¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” where Jin teaches each font corresponds to a font image including multiple glyphs; 3.1 Matching the outlines of Zongker ¶0058-0059 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph” where modify glyph outline using control points; ¶0065-0067 “A link connects two control points over a flexible distance in either the x-direction or the y-direction. A link begins at a parent control point and ends at a child control point. A link determines the location of the child control point relative to the parent control point. FIG. 3A illustrates six links for an uppercase "B" 300. One link 312 connects the left side bearing point and a control point on the vertical stem of the "B". Another link 306 connects the right side bearing point and a control point on the lower bowl of the "B". The width of the vertical stem is specified by links 308 and 310 and the width of the round strokes are specified by links 302 and 304. To create a link, the typographer selects the link tool from the toolbar and then selects a parent control point and a child control point. Typically, once the link tool is selected, the cursor changes into an arrow with a highway sign. If the x-direction link tool (238 of FIG. 2) is selected, then the cursor changes into a horizontal arrow. If the y-direction link tool (240 of FIG. 2) is selected, then the cursor changes into a vertical arrow. [0067] To create link 302, the typographer drags the link tool from the parent control point 320 to the child control point 322. As shown in FIG. 3A, the link is represented by a graphical element, such as an arrow 302, on the displayed glyph. The arrow 302 has a tail that is connected to the parent control point 320 and an arrowhead that is connected to the child control point 322. The arrow 302 is filled with lines to indicate the flexible nature of the link. If the link is in the x-direction, the arrow is filled with horizontal lines. If the link is in the y-direction, the arrow is filled with vertical lines. The arrow 302 is filled with horizontal lines indicating that the link is applied in the x-direction.” Where specific vertical stem or horizontal stem;  see col.17, lines 64-67- col.18, lines 1-25 of Ristow “(67) Synthesis of New Characters and Fonts (68) The primary objective of the method of the invention is efficient storage and retrieval of data representing a scaleable font, providing for scaled character output without loss of accuracy with respect to any TYPEFACE DESIGN stored in the database. In addition, new TYPEFACE DESIGNS can be created by systematic modification of the parameters associated with one or more TYPEFACE DESIGNS already stored, thereby synthesizing a new font For example, consider the ASSOCIATION UCXSM1 742 of the character shown in FIG. 7, representing the upper-case vertical stem width. Scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged. Interpolation between DIMENSIONS corresponding to the same ASSOCIATIONS of two TYPEFACE DESIGNS, such as for example bold or non-bold versions of a TYPEFACE DESIGN, would have the effect of creating a "semi-bold" version of the same TYPEFACE DESIGN. No changes to the processing methods are involved other than pre-processing of the typeface global data used for the character generation.
(69) Just as new characters and fonts can be synthesized by systematic manipulation of DIMENSIONS, similar procedures can be applied to SEGMENT DESCRIPTOR data. Altering the positions of the control points of a CUBIC, for example, would create a different shape for the CONTOUR SEGMENT reconstructed for it.” Where scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of scaling the DIMENSIONS by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged as applying for adjusting vertical thickness of horizontal stems because this modify could provide more options as user’s desired.) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 12, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting an angle relative to a vertical axis of one or more vertical strokes of the at least one glyph(¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” where Jin teaches each font corresponds to a font image including multiple glyphs; 3.1 Matching the outlines of Zongker,  ¶0094 of Stamm “The angle tool allows the typographer to specify the stroke angle for an italic font. To specify a stroke angle, the typographer selects the angle tool (236 of FIG. 2) from the toolbar. Typically, once the angle tool is selected, the cursor changes into a protractor. The typographer selects a point, usually the left side bearing point, and a straight line appears. The straight line rotates as the typographer drags the angle tool to specify the desired angle. The stroke is represented by a graphical character, such as a sloped line 802, as shown in FIG. 8. FIG. 8 shows the stroke angle of an italic lowercase "m" 800.”) In addition, the same motivation is used as the rejection for claim 1.
Regrading claim 13, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting a width of the at least one glyph (¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” where Jin teaches each font corresponds to a font image including multiple glyphs; 3.1 Matching the outlines of Zongker ¶0087 of Stamm “The stroke tool is used to hint glyphs with diagonal strokes, such as an uppercase "A" or italic glyphs. The stroke tool ensures a uniform width of a diagonal stroke by linking a first parent-child control point pair to a second parent-child control point pair. FIG. 6 illustrates two strokes 630 and 632 defining the widths of the diagonals of an uppercase "A" 600. To create a stroke, the typographer selects the stroke tool (252 of FIG. 2) from the toolbar. Typically, once the stroke tool is selected, the cursor changes into a pair of parallel arrowheads pointing in opposite directions. To create stroke 630, the typographer selects the first parent control point 610 and drags the stroke tool to the first child control point 612. Typically, an arrow 602 is displayed beginning at the first parent control point 610 and ending at the first child control point 612. The typographer then selects the second parent control point 616 and drags the it stroke tool to the second child control point 618. A second arrow 604 is displayed beginning at the second parent control point 616 and ending at the second child control point 618. The area between the first parent-child pair and the second parent-child pair is filled with parallel lines, indicating that the two arrows define a stroke. If the stroke is within forty-five degrees (45[deg.]) of vertical, then the lines are horizontal; otherwise the lines are vertical. The stroke 630 is represented by the graphical element including the arrows 602 and 604 and the horizontal lines.”; see col.17, lines 64-67- col.18, lines 1-25 of Ristow) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 14, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by maintaining an origin of the at least one glyph (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple glyphs; 0058 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location.”; ¶0078 of Stamm “To modify an existing shift, the typographer selects the shift tool and selects either the parent control point or the child control point. To change the parent control point, the typographer drags the tail of the arrow to the new parent control point. To change the child control point, the typographer drags the arrowhead to the new child control point. To delete a shift, the typographer selects the shift tool and drags the arrowhead off the child control point.”; ¶0080 of Stamm “The interpolate tool controls the proportions of a glyph by maintaining the relative position of one or more child control points that fall between two parent control points. The proportions are controlled in either the x-direction or the y-direction. FIGS. 4A and 4B illustrate an interpolation for an uppercase "B" 400. To create a interpolation, the typographer selects the interpolate tool from the toolbar. Typically, once the interpolate tool is selected, the cursor changes into a pair of arrowheads pointing towards a point. If the x-direction interpolate tool (246 of FIG. 2) is selected, then the cursor changes into a horizontal pair of arrowheads. If the y-direction interpolate tool (248 of FIG. 2) is selected, then the cursor changes into a vertical pair of arrowheads. The typographer connects the parent control points, typically by dragging the interpolate tool between the two points. As shown in FIG. 4A, a band 402 appears connecting the two parent control points 404, 406. The typographer selects the band 402 and drags the band to the child control point 408. Once the child control point 408 is selected, the band 402 changes into a graphical element representing the interpolation. For example, the interpolation shown in FIG. 4B is represented by a pair of arrows 410, 412. Each arrow has a tail at the parent control point and an arrowhead at the child control point. The arrows are white to indicate the highly flexible nature of the interpolation.”; see col.17, lines 64-67- col.18, lines 1-25 of Ristow) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 16, Jin teaches in a digital medium environment to synthesize a local font to have a visually similar appearance to a source font in an electronic document(see at least Figs 3-5; ¶0106 “At block 1108, from among the multiple local fonts, a similar font that corresponds to the similar font descriptor is ascertained. For example, the destination computing device 104 can ascertain from among the multiple local fonts 206 a similar font 218 that corresponds to the similar font descriptor 210. To do so, the document presentation module 114 may identify the local font 206 associated with the similar font descriptor 210 within an entry of the font descriptor-to-local font database 212.”), a system comprising: one or more processors (¶[0115 “The example computing device 1302 as illustrated includes at least one processing system 1304, one or more computer-readable media 1306, and one or more I/O interfaces 1308 that may be communicatively coupled, one to another. Although not explicitly shown, the computing device 1302 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, or a processor or local bus that utilizes any of a variety of bus architectures. A variety of other examples are also contemplated, such as control and data lines.”); and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations ( ¶0116 “ The processing system 1304 is representative of functionality to perform one or more operations using hardware. Accordingly, the processing system 1304 is illustrated as including one or more hardware elements 1310 that may be implemented as processors, functional blocks, and so forth. This may include implementation in hardware as an application specific integrated circuit (ASIC), a general-purpose processor, or other logic device formed using e.g. one or more semiconductors. The hardware elements 1310 are not limited by the materials from which they are formed or the processing mechanisms employed therein. For example, processors may include or may be realized with semiconductor(s) or transistors (e.g., electronic integrated circuits (ICs)). In such a context, processor-executable instructions may comprise electronically-executable instructions.”) comprising: Remaining of claim 16 is similar in scope to claim 1 , and therefore rejected under the same rationale.
Regarding claim 18, Jin, Zongker, Stamm and Ristow teach the system of claim 16, wherein each of the plurality of controls comprises a selectable icon or an adjustable indicator configured to receive input specifying a value relative to a corresponding one of the plurality of font attributes for the source font and a corresponding local font attribute for the local font to be used in modifying the corresponding local font attribute (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple glyphs; see 3.3 CVT translation as shown in Figure 5 of Zongker “The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table” ¶0058 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location.”; ¶0078 of Stamm “To modify an existing shift, the typographer selects the shift tool and selects either the parent control point or the child control point. To change the parent control point, the typographer drags the tail of the arrow to the new parent control point. To change the child control point, the typographer drags the arrowhead to the new child control point. To delete a shift, the typographer selects the shift tool and drags the arrowhead off the child control point.”; ¶0080 of Stamm “The interpolate tool controls the proportions of a glyph by maintaining the relative position of one or more child control points that fall between two parent control points. The proportions are controlled in either the x-direction or the y-direction. FIGS. 4A and 4B illustrate an interpolation for an uppercase "B" 400. To create a interpolation, the typographer selects the interpolate tool from the toolbar. Typically, once the interpolate tool is selected, the cursor changes into a pair of arrowheads pointing towards a point. If the x-direction interpolate tool (246 of FIG. 2) is selected, then the cursor changes into a horizontal pair of arrowheads. If the y-direction interpolate tool (248 of FIG. 2) is selected, then the cursor changes into a vertical pair of arrowheads. The typographer connects the parent control points, typically by dragging the interpolate tool between the two points. As shown in FIG. 4A, a band 402 appears connecting the two parent control points 404, 406. The typographer selects the band 402 and drags the band to the child control point 408. Once the child control point 408 is selected, the band 402 changes into a graphical element representing the interpolation. For example, the interpolation shown in FIG. 4B is represented by a pair of arrows 410, 412. Each arrow has a tail at the parent control point and an arrowhead at the child control point. The arrows are white to indicate the highly flexible nature of the interpolation.”; see col.17, lines 64-67- col.18, lines 1-25 of Ristow) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 19, Jin, Zongker, Stamm and Ristow teach the system of claim 16, the operations further comprising modifying the one or more glyph outlines of the local font without modifying an original font-program for the local font (¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3” and ¶0058-0059 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph.” where refined glyph outlines are store in the font table”) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 20, Jin teaches in a digital medium environment to synthesize a local font to have a visually similar appearance to a source font in an electronic document (see at least Figs 3-5; ¶0106 “At block 1108, from among the multiple local fonts, a similar font that corresponds to the similar font descriptor is ascertained. For example, the destination computing device 104 can ascertain from among the multiple local fonts 206 a similar font 218 that corresponds to the similar font descriptor 210. To do so, the document presentation module 114 may identify the local font 206 associated with the similar font descriptor 210 within an entry of the font descriptor-to-local font database 212.”), a method implemented by a computing device, the method comprising:
 extracting, by the computing device, a font descriptor for the source font from the electronic document, the font descriptor including information describing a plurality of font attributes for the source font (¶0074 “FIG. 5 illustrates an example approach 500 to document presentation by a destination computing device 104 (of FIG. 1) in which a similar font 218 is determined from a font descriptor 110 of a document 108 prior to presentation of the document 108. In this example, the operation proceeds from top to bottom of FIG. 5, and the received document 108 includes three font descriptors 110-1, 110-2, and 110-3. The document presentation module 114 extracts a font descriptor 110 from the document 108. The document presentation module 114 determines 214 a similar font descriptor 210 based on the extracted font descriptor 110. To do so, a font descriptor-to-local font database 212 is consulted. The font descriptor-to-local font database 212 includes multiple entries. Each entry associates a local font 206 with a corresponding font descriptor 110. The font descriptor 110 that corresponds to a local font 206 is computed using a font visual similarity model 202. The font descriptor computation can be performed for each local font 206 on-demand after receiving the document 108 having a font descriptor 110 or preemptively prior to receiving the document 108. The font descriptor computation can be performed locally by the document presentation module 114 or at a remote location, such as a service computing device 106 (of FIG. 1). Implementations directed to a remote font descriptor computation are described with reference to FIG. 6.”).;
 identifying, by the computing device, the local font as being visually similar to the source font by comparing the font descriptor for the source font to a local font descriptor for the local font (¶0075] As part of the determination 214, the document presentation module 114 compares the extracted font descriptor 110 to the font descriptors 110 in the entries of the font descriptor-to-local font database 212. Respective distances between the extracted font descriptor 110 and respective ones of the font descriptors 110 from the database 212 are calculated. The distances can comprise semantic distances indicative of how similar or not similar the visual appearances of two fonts are as captured by the respective font descriptors 110. One or more of the smaller or smallest distances are ascertained. The document presentation module 114 determines the similar font descriptor 210 based on these ascertained distances. For example, the font descriptor 110 having the smallest distance from the extracted font descriptor 110 can be ascertained as the similar font descriptor 210.);
displaying, by the computing device, define a visual appearance of the source font ¶0067-0069 “The anchor image column 304-1 is provided with an anchor image including at least one glyph rendered using a given font type. The positive image column 304-2 is provided with a positive image including at least one glyph derived from the given font type. For example, the positive image glyph may be the same glyph as the anchor glyph with a perturbation (e.g., a rotation) or a different glyph from the same given font type. The negative image column 304-3 is provided with a negative image including at least one glyph rendered using a particular font type that differs from the given font type. Different training set images 306 are input to the machine learning system 302 and iterated until the system converges to generate the font visual similarity model 202…”); 
receiving, by the computing device, input indicating one or more of the plurality of font attributes for the source font for use in one or more glyph outlines of the local font (¶0088 “ FIG. 8 illustrates an example approach 800 to document preparation by a source computing device 102 (of FIG. 1) in which a per-character font descriptor 806 is appended 402 to a document 108 prior to transmission of the document 108. In some circumstances, different characters that are originally rendered by a given font that is selected by a designer at a source computing device may each be more similar to respective characters of different local fonts at a destination computing device or more similar as a subset of characters of the given font with respect to a particular local font than would be the entire set of characters of the given font. If many different characters of the given font are used in a document, or if the document is intended to be edited by a destination user, the given font can be replaced by a single font that best matches the given font overall.”); 
generating, by the computing device, a display of the local font based on the one or more of the plurality of font attributes for the source font (¶0082 “A document presentation module 114 receives at a destination computing device 104 a document 108 including a font descriptor 110 associated with a version value 702. The associated version value 702 is indicative of the version of font visual similarity model 202 that was used to compute the font descriptor 110. Consequently, the document presentation module 114 is to determine font descriptors corresponding to local fonts 206 by a font visual similarity model 202 associated with the same version value 702. To do so, the document presentation module 114 produces a font image 308 including multiple glyphs 404 that are rendered using a local font 206. The destination computing device 104 transmits the image 308 in association with the version value 702 to a service computing device 106 via the network 118.”); 
and outputting, by the computing device, a modified version of the electronic document that includes the local font  based on the one or more of the plurality of font attributes for the source font in place of the source font (¶0077 “A document presentation module 114 can also determine multiple similar font descriptors 210 for a single received font descriptor 110. The document presentation module 114 can then display a collection of local fonts 206 that correspond to the multiple determined similar font descriptors 210. For example, the document presentation module 114 can display samples of the top n, with n representing some integer, matching similar fonts 218 to the destination user 124 and permit the destination user 124 to select a desired local font 206. Responsive to detection of a local font selection by the destination user 124 from among the collection of local fonts 206, the document presentation module 114 causes the presentation of the document 108 using the selected local font 206 as the similar font 218”) Jin is understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Zongker teaches displaying, by the computing device, a control for each of a plurality of font attributes that define a visual appearance of the source font (see 3.3 CVT translation as shown in Figure 5 The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table”);

    PNG
    media_image1.png
    272
    345
    media_image1.png
    Greyscale

 receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font (see 3.3 CVT translation, “….Let’s look at how this works on our ‘a’ character. The person hinting Trebuchet chose to use CVT entry 87 to represent the height of round, black features in lowercase characters. Accordingly, most of the lowercase letters that have round parts reference CVT 87, as we see in the top row of Figure 5. The ‘a’ glyph alone uses entry 87 six times—that is, there are six pairs of knots in the ‘a’ whose distance is constrained by CVT entry 87. Table 1 shows the “natural” distances between each of these pairs in Trebuchet for characters ‘a’ through ‘h’. One pair of points in the ‘a’ is 75 units apart vertically in the unhinted outline, another is 143 units, and so on. To determine the overall value to place in the CVT entry, we take the median of all these individual guesses, which in this case is 156 units. The starred numbers in the listing indicate those uses of the CVT entry where the natural outline distance differs by more than 20% from the median value. We label these outliers, and we remove (comment out) the hints corresponding to these uses during the translation process, as they usually represent cases where the shape of the target character differs enough from that of the source character that the CVT constraint is inappropriate. These commented-out constraints correspond to the red lines in the lower row of Figure 5. Note that Trebuchet has a so-called spectacle g, while Frutiger has a multi-story g. In this case, it is likely that two the forms of the ‘g’ require entirely different hinting strategies, since many of the hints of the source ‘g’ are simply not appropriate for the target character shape. These inappropriate hints are automatically discarded by the outlier mechanism. Only link constraints, which reference the CVT, are eliminated. Other types of hints do not refer to the CVT, and so are never discarded as long as there are matches for the points they constrain”);

    PNG
    media_image2.png
    185
    310
    media_image2.png
    Greyscale

 generating, by the computing device, a display of the local font as modified based on the one or more of the plurality of font attributes for the source font (see section 4 Results “Our program takes two TrueType fonts as input: a source font, from which the hints are transferred; and a target font, which is hinted by the program. The program takes under a minute to match the outlines, translate the hints, and create the new CVT for a 256- character font. Once the target font is hinted, it still needs to be reviewed by hand and corrected by an experienced typographer. Even minor errors in the translated hints or CVT can take a considerable amount of time to identify and correct, so the translation has to be highly accurate in order to be useful. Figure 7 shows how the set of manually-defined hints for two glyphs from Georgia Roman, ‘R’ and ‘a’, have been automatically transferred to five different fonts. Figures 8 and 9 compare the unhinted versions of Sylfaen Sans Bold and Georgia Bold, respectively, to the versions hinted automatically, at 16, 17, and 19 ppem, the most commonly used on-screen sizes. In these examples it is clear that most of the objectionable artifacts in the unhinted versions have already been corrected by the automatic hinting. Note, for instance, the improved ‘O’ shapes and the much more uniform stem weights in both fonts. Still, the autohinted versions are not perfect; note for instance where the bowl of the Georgia Bold ‘b’ has narrowed unacceptably, especially at lower sizes. Imperfections like these will need to be corrected by hand. We evaluated our method by using the program to transfer hints between three pairs of fonts within the same family (Sylfaen Sans Bold from Sylfaen Sans, Georgia Bold from Georgia, and Georgia Bold Italic from Georgia Italic) as well as four target fonts from a source font of a different font family (Bodoni, Calisto, Perpetua, and Revival—all from Georgia). Table 2 summarizes the results of these tests. In each case, just the alphanumeric glyphs were hinted. The “success rate” column gives the percentage of these 62 glyphs in which the transferred hints basically worked. More specifically, for a “successful” glyph, the overall appearance of the glyph conformed to the original outline at high sizes (38 ppem and above) without any stretching or distortion, whereas below 38 ppem there might be some cleaning up to do, but no major reshaping or rethinking of the hints. If a glyph did not conform to its original outline at high sizes or required major reshaping at low sizes, then it was considered “unsuccessful.” As can be seen from the table, the hinter had a fairly high success rate by this measure, especially when hinting characters within the same font family. The next column gives an estimate of the number of minutes required for an experienced typographer to review the results of the autohinter and clean up any problems in the transferred hints. The figures in this column were estimated by performing this process on some 3 to 11 representative glyphs in the target font. These same glyphs were also manually hinted by the same typographer and the times required reported in the following column. Finally, the rightmost column provides an estimate of the overall time savings provided by the example-based hinter. Note that the very high success rate of the hinter translates into a more moderate overall time savings, since even a perfectly-hinted font requires time to review, and since a few small problems in the hints can be time-consuming to correct. Still, these savings are significant, considering that a full font of 256 characters can take on the order of 20–40 hours for a skilled professional to produce”); and
 outputting, by the computing device, the local font as modified based on the one or more of the plurality of font attributes for the source font (see section 4 Results “Our program takes two TrueType fonts as input: a source font, from which the hints are transferred; and a target font, which is hinted by the program. The program takes under a minute to match the outlines, translate the hints, and create the new CVT for a 256- character font. Once the target font is hinted, it still needs to be reviewed by hand and corrected by an experienced typographer. Even minor errors in the translated hints or CVT can take a considerable amount of time to identify and correct, so the translation has to be highly accurate in order to be useful. Figure 7 shows how the set of manually-defined hints for two glyphs from Georgia Roman, ‘R’ and ‘a’, have been automatically transferred to five different fonts. Figures 8 and 9 compare the unhinted versions of Sylfaen Sans Bold and Georgia Bold, respectively, to the versions hinted automatically, at 16, 17, and 19 ppem, the most commonly used on-screen sizes. In these examples it is clear that most of the objectionable artifacts in the unhinted versions have already been corrected by the automatic hinting. Note, for instance, the improved ‘O’ shapes and the much more uniform stem weights in both fonts. Still, the autohinted versions are not perfect; note for instance where the bowl of the Georgia Bold ‘b’ has narrowed unacceptably, especially at lower sizes. Imperfections like these will need to be corrected by hand. We evaluated our method by using the program to transfer hints between three pairs of fonts within the same family (Sylfaen Sans Bold from Sylfaen Sans, Georgia Bold from Georgia, and Georgia Bold Italic from Georgia Italic) as well as four target fonts from a source font of a different font family (Bodoni, Calisto, Perpetua, and Revival—all from Georgia). Table 2 summarizes the results of these tests. In each case, just the alphanumeric glyphs were hinted. The “success rate” column gives the percentage of these 62 glyphs in which the transferred hints basically worked. More specifically, for a “successful” glyph, the overall appearance of the glyph conformed to the original outline at high sizes (38 ppem and above) without any stretching or distortion, whereas below 38 ppem there might be some cleaning up to do, but no major reshaping or rethinking of the hints. If a glyph did not conform to its original outline at high sizes or required major reshaping at low sizes, then it was considered “unsuccessful.” As can be seen from the table, the hinter had a fairly high success rate by this measure, especially when hinting characters within the same font family. The next column gives an estimate of the number of minutes required for an experienced typographer to review the results of the autohinter and clean up any problems in the transferred hints. The figures in this column were estimated by performing this process on some 3 to 11 representative glyphs in the target font. These same glyphs were also manually hinted by the same typographer and the times required reported in the following column. Finally, the rightmost column provides an estimate of the overall time savings provided by the example-based hinter. Note that the very high success rate of the hinter translates into a more moderate overall time savings, since even a perfectly-hinted font requires time to review, and since a few small problems in the hints can be time-consuming to correct. Still, these savings are significant, considering that a full font of 256 characters can take on the order of 20–40 hours for a skilled professional to produce”) In addition, the same motivation is used as the rejection for claim 1. Both Jin and Zongker are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Stamm teaches displaying, by the computing device, a control for each of a plurality of font attributes that define a visual appearance of the source font (¶0058-0059 “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph.”);
receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font (¶0061-0063 The hinting tools allow the typographer to author hints by dragging and dropping graphical hints on a selected glyph. Dragging and dropping graphical hints on the selected glyph is similar to hinting by drawing critical relationships on a printed glyph using colored pencils. The typographer uses an input device, such as a mouse, to drag and drop graphical elements representing hints. As explained in more detail below, the typographer typically selects a hinting tool from the toolbar using the mouse and then drags the selected tool between control points. The tool represents a particular hinting function, such as a link or an interpolation. The hinting tools permit the typographer to add hints in the x-direction and/or the y-direction. The possible hinting functions are defined by the font format. The hinting functions discussed herein are supported by a TrueType font. Once the hinting tool and the control points are selected, the hint is represented by a graphical element displayed on the glyph. [0062] The hinting tools allow the typographer to define attributes for control points, such as a rounding method, and relationships between control points, such as a link. Attributes and relationships are typically represented by graphical elements. For example, a link can be represented by an arrow. The graphical element provides the typographer with information about the hint Preferably, the head of the arrow is connected to a child control point and the tail of the arrow is connected to a parent control point. The "color" of a graphical element indicates the flexibility of the relationship. For example, a white arrow indicates a high degree of flexibility, an arrow filled with lines indicates a medium level of flexibility, and a solid arrow indicates a low degree of flexibility. The orientation of the graphical element indicates the hinting direction. For example, an arrow with a horizontal arrowhead indicates that the hint is applied in the x-direction, whereas an arrow with a vertical arrowhead indicates that the hint is applied in the y-direction. Additional information regarding options for the graphical hint is provided by graphical components. For example, a graphical component can indicate the cvt number associated with the hint or the minimum distance option associated with the hint.”) In addition, the same motivation is used as the rejection for claim 1. Jin, Zongker and Stamm are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Ristow teaches outputting, by the computing device, a modified version of the electronic document that includes the local font as modified in place of the source font ( see col.17, lines 64-67- col.18, lines 1-25 “(67) Synthesis of New Characters and Fonts (68) The primary objective of the method of the invention is efficient storage and retrieval of data representing a scaleable font, providing for scaled character output without loss of accuracy with respect to any TYPEFACE DESIGN stored in the database. In addition, new TYPEFACE DESIGNS can be created by systematic modification of the parameters associated with one or more TYPEFACE DESIGNS already stored, thereby synthesizing a new font For example, consider the ASSOCIATION UCXSM1 742 of the character shown in FIG. 7, representing the upper-case vertical stem width. Scaling the DIMENSIONS of this and related ASSOCIATIONS for a single TYPEFACE DESIGN by a factor of 1.2 would create a new design for which some horizontal measurements have been broadened by 20% while others remain unchanged. Interpolation between DIMENSIONS corresponding to the same ASSOCIATIONS of two TYPEFACE DESIGNS, such as for example bold or non-bold versions of a TYPEFACE DESIGN, would have the effect of creating a "semi-bold" version of the same TYPEFACE DESIGN. No changes to the processing methods are involved other than pre-processing of the typeface global data used for the character generation.
(69) Just as new characters and fonts can be synthesized by systematic manipulation of DIMENSIONS, similar procedures can be applied to SEGMENT DESCRIPTOR data. Altering the positions of the control points of a CUBIC, for example, would create a different shape for the CONTOUR SEGMENT reconstructed for it.) In addition, the same motivation is used as the rejection for claim 1
Thus, the combination of Jin, Zongker, Stamm and Ristow teaches in a digital medium environment to synthesize a local font to have a visually similar appearance to a source font in an electronic document, a method implemented by a computing device, the method comprising: extracting, by the computing device, a font descriptor for the source font from the electronic document, the font descriptor including information describing a plurality of font attributes for the source font; identifying, by the computing device, the local font as being visually similar to the source font by comparing the font descriptor for the source font to a local font descriptor for the local font; displaying, by the computing device, a control for each of the plurality of font attributes that define a visual appearance of the source font; receiving, by the computing device, input at one or more of the plurality of controls indicating one or more of the plurality of font attributes for the source font for use in modifying one or more glyph outlines of the local font; generating, by the computing device, a display of the local font as modified based on the one or more of the plurality of font attributes for the source font; and outputting, by the computing device, a modified version of the electronic document that includes the local font as modified based on the one or more of the plurality of font attributes for the source font in place of the source font.
2	Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al, IDS, U.S Patent Application Publication No. 20180082156 (“Jin”) in view of Zongker, Douglas E., Geraldine Wade, and David H. Salesin. "Example-based hinting of true type fonts." Proceedings of the 27th annual conference on Computer graphics and interactive techniques. 2000.(“Zongker”) further in view of Stamm, IDS, U.S Patent Application Publication No.20020033824 (“Stamm”) further in view of Ristow et al, IDS, U.S Patent No.5754187 (“ Ristow”) further in view of Wang et al, IDS, U.S Patent Application Publication No 20180089151 (“Wang”) further in view of  Mansfield, IDS, U.S Patent Application Publication No. 20090184980 (“Mansfield”)
Regarding claim 3, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises: 
determining a design vector for each of the one or more of the plurality of font attributes describing a difference between the font attribute for the source font and a corresponding local font attribute for the local font; and modifying an outline of at least one glyph of the local font (¶0043 of Jin “A “visual appearance” refers to visible characteristics or attributes of text rendered in accordance with a given font. The visual appearance can be separate from the instructions used to render a font or independent of font metadata, such as name, family, and so forth. Aspects of the visual appearance of a font are at least partially detectable by the human eye at some resolution. The visual appearance of a font can be embodied in an image of text rendered in accordance with the font. Related to the visual appearance of a font is a “distance” aspect between two or more font descriptors that indicates how similar two font descriptors are to one another, and thus how similar the two corresponding fonts are to each other. The distance between two font descriptors is determined by a destination computing device that receives a document having a font descriptor. A distance between two font descriptors is realized as, for example, a pairwise difference between two feature vectors.”; ¶0069-0070 of Jin “ In an example operation for computing a font descriptor 110, a font image 308 is input to the font visual similarity model 202. The font image 308 can be an image of one or more glyphs that are rendered in accordance with a given font to represent a visual appearance of the given font. The font image 308 is provided to the input layer 316-1. The corresponding font descriptor 110 is extracted or output from the nodal values of an internal layer, such as the layer 316-(n-2) or the layer 316-(n-1). The font descriptor 110 includes multiple font features 310 that are derived from the visual appearance of the font image 308. The font features 310 can respectively correspond to, for example, values of nodes 314 of the layer 316 from which the font descriptor 110 is extracted. By way of example, two font images 308 can be input to the font visual similarity model 202. One font image 308 includes uppercase glyphs for a font and another font image 308 includes lowercase glyphs for the font. The font features 310 for the uppercase and lowercase font images 308 are then concatenated to form the font descriptor 110 for the font. [0070] FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3”;  3.1 Matching the outlines of Zongker; ¶0058-0059 of Stamm “ The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location. [0059] Once the typographer refines the glyph outlines using the control point tools, the typographer compiles the font so that the refined glyph outlines are stored in the font tables. Typically, the typographer then hints the refined glyphs. During the hinting process, if the typographer decides to further refine a glyph outline, then the typographer can use the control point tools to modify the control points of the glyph.” Refines the glyph outlines using control point; ¶0062-0063 of Stamm “The hinting tools allow the typographer to define attributes for control points, such as a rounding method, and relationships between control points, such as a link. Attributes and relationships are typically represented by graphical elements. For example, a link can be represented by an arrow. The graphical element provides the typographer with information about the hint Preferably, the head of the arrow is connected to a child control point and the tail of the arrow is connected to a parent control point. The "color" of a graphical element indicates the flexibility of the relationship. For example, a white arrow indicates a high degree of flexibility, an arrow filled with lines indicates a medium level of flexibility, and a solid arrow indicates a low degree of flexibility. The orientation of the graphical element indicates the hinting direction. For example, an arrow with a horizontal arrowhead indicates that the hint is applied in the x-direction, whereas an arrow with a vertical arrowhead indicates that the hint is applied in the y-direction. Additional information regarding options for the graphical hint is provided by graphical components. For example, a graphical component can indicate the cvt number associated with the hint or the minimum distance option associated with the hint. [0063] The typographer can modify the attributes, relationships, or options using the graphical element and/or the graphical components. For example, selecting the head of the arrow representing a hint allows the typographer to select a new child control point. Selecting the tail of the arrow representing a hint allows the typographer to select a new parent control point. Selecting the graphical component that corresponds to an option, such as the cvt number, allows the typographer to modify the option.” ) In addition, the same motivation is used as the rejection for claim 3. Jin, Zongker, Stamm and Ristow are understood to be silent on the remaining limitations of claim 3
In the same field of endeavor, Wang teaches determining a design vector for each of the one or more of the plurality of font attributes describing a difference between the font attribute for the source font and a corresponding local font attribute for the local font (¶0033 -0039 “ In certain embodiments, the font descriptor 110 is a vector of real numbers, and can include hundreds of dimensions. For example, the font descriptor 110 can represent font features extracted as neuron responses from a layer of a convolutional neural network with the rendered text image as network input…[0039] In the above examples, the font features indicate that font B is more similar to font A than it is to font C, which agrees with visual perception of these fonts. That is the calculated similarity of font A to font B, S(A, B), 0.98, is greater than the calculated similarity of font A to font C, S(A, C), 0.09. Thus, in this example, the respective font descriptors of fonts A, B, and C are used to determine that fonts A and B are more visually similar to each other than are fonts A and C.”; ¶0054-0046 “To extract feature descriptors for font similarity evaluation, the system 200 can also use a CNN trained in a similar way. The difference is that the system 200 uses the font file of a particular font to render a predefined glyph sequence on an image. In this embodiment, the image is fed into the CNN and the system 200 uses the neuron responses from an intermediate layer as the feature for this font. In this example, the system 200 extracts font features that include a feature vector F.sub.i for each training font f.sub.i in the training fonts 226 and font features 244 that include a feature vector G.sub.j for each user's font g.sub.j included in the set of user's fonts 248. Here, F.sub.i and G.sub.j are vectors of floating numbers, where the vectors have the same dimensions. Given the font feature descriptors, the visual similarity between a training font f.sub.i in the training fonts 226 and a user font g.sub.j in the user's fonts 248 can be calculated as the inner product of their feature descriptors as follows: s.sub.ij=F.sub.i.sup.TG.sub.j. [0055] Such a similarity score is calculated for each pair of a training font in the training fonts 226 and a user font in the user's fonts 248 (i.e., to determine how similar each user font is to training fonts in the training fonts 226), and also for each pair of training fonts (i.e., to determine how similar a given training font is to other training fonts in the training fonts 226)”)
Therefore, in combination of Jin, Zongker, Stamm, Ristow, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin with  using vectors as seen in Wang because this modification would present content in an efficient, intuitive, and accurate manner (¶0027 of Wang) Jin, Zongker, Stamm, Ristow and Wang are understood to be silent on the remaining limitations of claim 3.
 In the same field of endeavor, Mansfield teaches determining a design vector for each of the one or more of the plurality of font attributes describing a difference between the font attribute (¶0037 “In a typical vector graphic font, glyph (character) shapes are described by their outlines. A glyph outline consists of a series of contours. A simple glyph may have only one contour. More complex glyphs can have two or more contours. Composite glyphs can be constructed by combining two or more simpler glyphs. Contours are composed of straight lines and curves. Curves in at least some cases are defined by a series of points that describe second order Bezier splines.” ¶0055 “FIG. 4 is a flow chart illustrating an embodiment of a process for defining a glyph. In some embodiments, the process of FIG. 4 is used to create a glyph definition in a prescribed format for each of a plurality of glyphs comprising a font. At 402, a stylized design for the glyph is created. In various embodiments, an artist or other type or font designer creates an original artwork comprising the glyph, e.g., using a computer-based design or graphics art system and/or application, or tools more traditionally used to design fonts. At 404, the outline of the glyph designed at 402 is described as a vector graphic. In some embodiments, 404 is performed in the same or much the same way as for existing vector graphic fonts, in that the outline is described in terms of one or more points and one or more paths, e.g., lines or curves, between those points. At 406, a spine is defined. In some embodiments, the font or type designer defines the spine. In some embodiments, the font or type designer does not define the spine at the time the font is designed and defined, and the spine is instead generated or approximated at 406 at a later time, e.g., dynamically at a time when the glyph designed at 402 is to be scaled. In some embodiments, the spine is described as a vector or other graphic. In various embodiments, the spine comprises and/or approximates a simple line drawing of the glyph designed at 402. In some embodiments, the spine approximates a longitudinal and/or other geometric center line or point of at least a portion of the glyph designed at 402. At 408, each point (or range of points, e.g., each unit length) on the glyph outline described at 404 is mapped to a corresponding point on the spine. In some embodiments, more than one point on the outline may be mapped to the same point on the spine, e.g., points on opposite sides of the spine or points adjacent an endpoint of the spine, such as points in a base or end portion of the glyph. In some embodiments, each point on the outline is mapped to one and only one point on the spine”) and modifying an outline of at least one glyph of the local font based on the design vector (¶0050] FIG. 3B illustrates adjusting the thickness by applying an adjustment factor to a spine-to-outline vector. If we denote the origin of a plane in which the glyph is to be rendered as “O”, a point on the glyph outline as “A”, and the point on the spine that corresponds to “A” as “SA”, then in some embodiments to scale the apparent thickness of the glyph by a factor W, e.g., to implement an adjustment W=f(F)/F after the overall scale of the glyph has been increased uniformly by a factor F, we move each glyph point from vector position:…; ¶0055 “FIG. 4 is a flow chart illustrating an embodiment of a process for defining a glyph. In some embodiments, the process of FIG. 4 is used to create a glyph definition in a prescribed format for each of a plurality of glyphs comprising a font. At 402, a stylized design for the glyph is created. In various embodiments, an artist or other type or font designer creates an original artwork comprising the glyph, e.g., using a computer-based design or graphics art system and/or application, or tools more traditionally used to design fonts. At 404, the outline of the glyph designed at 402 is described as a vector graphic. In some embodiments, 404 is performed in the same or much the same way as for existing vector graphic fonts, in that the outline is described in terms of one or more points and one or more paths, e.g., lines or curves, between those points. At 406, a spine is defined. In some embodiments, the font or type designer defines the spine. In some embodiments, the font or type designer does not define the spine at the time the font is designed and defined, and the spine is instead generated or approximated at 406 at a later time, e.g., dynamically at a time when the glyph designed at 402 is to be scaled. In some embodiments, the spine is described as a vector or other graphic. In various embodiments, the spine comprises and/or approximates a simple line drawing of the glyph designed at 402. In some embodiments, the spine approximates a longitudinal and/or other geometric center line or point of at least a portion of the glyph designed at 402. At 408, each point (or range of points, e.g., each unit length) on the glyph outline described at 404 is mapped to a corresponding point on the spine. In some embodiments, more than one point on the outline may be mapped to the same point on the spine, e.g., points on opposite sides of the spine or points adjacent an endpoint of the spine, such as points in a base or end portion of the glyph. In some embodiments, each point on the outline is mapped to one and only one point on the spine.”)
Therefore, in combination of Jin, Zongker, Stamm, Ristow, and Wang, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin with  using vector graphic fonts as seen in Mansfield because this modification would define fonts and other graphics has made it possible to scale fonts and other graphics over a range of sizes (¶0002 of Mansfield)
Thus, the combination of Jin, Zongker, Stamm, Ristow, Wang and Mansfield teaches wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises: determining a design vector for each of the one or more of the plurality of font attributes describing a difference between the font attribute for the source font and a corresponding local font attribute for the local font; and modifying an outline of at least one glyph of the local font based on the design vector.
Regarding claim 4, Jin, Zongker, Stamm, Ristow, Wang and Mansfield teach the method of claim 3, wherein the electronic document includes multiple lines of the source font and determining the design vector is performed for each of the multiple lines of the source font ( ¶0070 of Jin FIG. 4 illustrates an example approach 400 to document preparation by a source computing device 102 (of FIG. 1) in which a font descriptor 110 is appended 402 to a document 108 prior to transmission of the document 108. In this example, the operation proceeds from top to bottom of FIG. 4, and the created document 108 includes three fonts 208-1, 208-2, and 208-3. However, more or fewer than three fonts 208 can be included in a document 108. Each font 208 corresponds to a font image 308 including multiple glyphs 404 that are rendered in accordance with the corresponding font 208. The document preparation module 112 can, for example, render 406 each image 308 to produce a bitmapped file representing a visual appearance of the corresponding font 208. Thus, fonts 208-1, 208-2, and 208-3 respectively correspond to images 308-1, 308-2, and 308-3.”; all section 3 Method of Zongker; ¶0087 of Stamm The stroke tool is used to hint glyphs with diagonal strokes, such as an uppercase "A" or italic glyphs. The stroke tool ensures a uniform width of a diagonal stroke by linking a first parent-child control point pair to a second parent-child control point pair. FIG. 6 illustrates two strokes 630 and 632 defining the widths of the diagonals of an uppercase "A" 600. To create a stroke, the typographer selects the stroke tool (252 of FIG. 2) from the toolbar. Typically, once the stroke tool is selected, the cursor changes into a pair of parallel arrowheads pointing in opposite directions. To create stroke 630, the typographer selects the first parent control point 610 and drags the stroke tool to the first child control point 612. Typically, an arrow 602 is displayed beginning at the first parent control point 610 and ending at the first child control point 612. The typographer then selects the second parent control point 616 and drags the it stroke tool to the second child control point 618. A second arrow 604 is displayed beginning at the second parent control point 616 and ending at the second child control point 618. The area between the first parent-child pair and the second parent-child pair is filled with parallel lines, indicating that the two arrows define a stroke. If the stroke is within forty-five degrees (45[deg.]) of vertical, then the lines are horizontal; otherwise the lines are vertical. The stroke 630 is represented by the graphical element including the arrows 602 and 604 and the horizontal lines.”;¶0037 of Mansfield “In a typical vector graphic font, glyph (character) shapes are described by their outlines. A glyph outline consists of a series of contours. A simple glyph may have only one contour. More complex glyphs can have two or more contours. Composite glyphs can be constructed by combining two or more simpler glyphs. Contours are composed of straight lines and curves. Curves in at least some cases are defined by a series of points that describe second order Bezier splines. ¶0055 of Mansfield FIG. 4 is a flow chart illustrating an embodiment of a process for defining a glyph. In some embodiments, the process of FIG. 4 is used to create a glyph definition in a prescribed format for each of a plurality of glyphs comprising a font. At 402, a stylized design for the glyph is created. In various embodiments, an artist or other type or font designer creates an original artwork comprising the glyph, e.g., using a computer-based design or graphics art system and/or application, or tools more traditionally used to design fonts. At 404, the outline of the glyph designed at 402 is described as a vector graphic. In some embodiments, 404 is performed in the same or much the same way as for existing vector graphic fonts, in that the outline is described in terms of one or more points and one or more paths, e.g., lines or curves, between those points. At 406, a spine is defined. In some embodiments, the font or type designer defines the spine. In some embodiments, the font or type designer does not define the spine at the time the font is designed and defined, and the spine is instead generated or approximated at 406 at a later time, e.g., dynamically at a time when the glyph designed at 402 is to be scaled. In some embodiments, the spine is described as a vector or other graphic. In various embodiments, the spine comprises and/or approximates a simple line drawing of the glyph designed at 402. In some embodiments, the spine approximates a longitudinal and/or other geometric center line or point of at least a portion of the glyph designed at 402. At 408, each point (or range of points, e.g., each unit length) on the glyph outline described at 404 is mapped to a corresponding point on the spine. In some embodiments, more than one point on the outline may be mapped to the same point on the spine, e.g., points on opposite sides of the spine or points adjacent an endpoint of the spine, such as points in a base or end portion of the glyph. In some embodiments, each point on the outline is mapped to one and only one point on the spine.”) In addition, the same motivation is used as the rejection for claim 3.
Regarding claim 17, Jin, Zongker, Stamm, Ristow teach the system of claim 16, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises: Remaining of claim 17 is similar in scope to claim 3 , and therefore rejected under the same rationale.
3	Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al, IDS, U.S Patent Application Publication No. 20180082156 (“Jin”) in view of Zongker, Douglas E., Geraldine Wade, and David H. Salesin. "Example-based hinting of true type fonts." Proceedings of the 27th annual conference on Computer graphics and interactive techniques. 2000.(“Zongker”) further in view of Stamm, IDS, U.S Patent Application Publication No.20020033824 (“Stamm”) further in view of Ristow et al, IDS, U.S Patent No.5754187 (“ Ristow”) further in view of Harrington et al, IDS, U.S Patent Application Publication No 20160314766 (“Harrington”)
Regarding claim 10, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting the at least one glyph relative to a baseline for the local font (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple glyphs; see 3.3 CVT translation as shown in Figure 5 of Zongker “The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table” ¶0058 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location.”; ¶0078 of Stamm “To modify an existing shift, the typographer selects the shift tool and selects either the parent control point or the child control point. To change the parent control point, the typographer drags the tail of the arrow to the new parent control point. To change the child control point, the typographer drags the arrowhead to the new child control point. To delete a shift, the typographer selects the shift tool and drags the arrowhead off the child control point.” col.14, lines 30-48, col.17 lines 64-67-col.18, lines 1-25 where Ristow teaches baseline and scaling).  In addition, the same motivation is used as the rejection for claim 1.
In the same field of endeavor, Harrington teaches modifying at least one glyph of the local font by adjusting a height of the at least one glyph relative to a baseline for the local font (¶0058 “An example serif font (Times New Roman) for both a multi-bit font depth 602 and a 1-bit font depth 604 are shown in FIG. 6. An example serif in the letter “R” is indicated by 616. For defining features in a font, x line 610 is used for reference in comparison with other feature lines for the font. Base line 612 refers to the line on which characters rest, marking the bottom of most letters. X-height refers the height of the lower case letters above the baseline. Cap line 608 designates the height of capital letters from the base line 612, with the height of the capital letters being 617. Descender line 614 refers to the distance that characters extend below the baseline for some glyphs (e.g. p, g, j). Ascender line 606 refers to the top of ascending characters and the distance that ascenders extend above the x-height is set by the ascender line. The location of descender and ascender lines may vary with font. Font height 618 refers to the height of the font from the descender line 614 to ascender line 606. As shown in FIG. 6, the glyph heights 618, ascender line 606, descender line 614, and serif 616 may be the same for both the 1-bit depth text 604 and multi-bit depth text 602. Additionally, the kerning, or space between glyphs, may be the same for different bit-depths. In some embodiments, features of certain glyphs, including disconnected pixels such as region 620 of the letter “E,” may be removed in order to improve overall quality of the rendered text.” where location of descender and ascender lines may vary with font.)
Therefore, in combination of Jin, Zongker, Stamm, Ristow, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin and refining glyph outline as seen in Stamm and synthesizing fonts as seen in Ristow  with vary location of descender and ascender lines with fonts as seen in Harrington because this modification would improve user viewing experience (¶0056 of Harrington)
Thus, the combination of Jin, Zongker, Stam,  Ristow and Harrington teaches wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting a height of the at least one glyph relative to a baseline for the local font.
Regarding claim 11, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting below a baseline for the local font to which the outline of the at least one glyph extends (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple glyphs; see 3.3 CVT translation as shown in Figure 5 of Zongker “The top row shows characters from the font Trebuchet. The typographer has used CVT entry 87 to control the height of round, black features in lowercase letters, indicated by the green links between control points. The bottom row shows Frutiger, along with the uses of CVT entry 87 as transferred from Trebuchet by our autohinter. Red lines indicate where hints were automatically discarded because the natural distance between the points was too different from the value in the CVT table” ¶0058 of Stamm “The control point tools may be used to refine the glyph outline by adding, deleting or moving control points. Refining the glyph outline should reduce the amount of hinting required. Typically, the typographer selects one of the control point tools from the toolbar and then selects a control point on the glyph outline. For example, to add a control point, the typographer selects the add point tool 234 from the tool bar and then selects the location for the new control point. To delete a control point, the typographer selects the delete point tool 232 from the toolbar and then selects the control point to be deleted. To move a control point, the typographer selects the move point tool 228 from the tool bar and selects the control point to be moved. The typographer then drags the selected control point to a new location.”; ¶0078 of Stamm “To modify an existing shift, the typographer selects the shift tool and selects either the parent control point or the child control point. To change the parent control point, the typographer drags the tail of the arrow to the new parent control point. To change the child control point, the typographer drags the arrowhead to the new child control point. To delete a shift, the typographer selects the shift tool and drags the arrowhead off the child control point.” col.14, lines 30-48, col.17 lines 64-67-col.18, lines 1-25 where Ristow teaches baseline and scaling).  In addition, the same motivation is used as the rejection for claim 1.
In the same field of endeavor, Harrington teaches modifying at least one glyph of the local font by adjusting a depth below a baseline for the local font to which the outline of the at least one glyph extends (¶0058 “An example serif font (Times New Roman) for both a multi-bit font depth 602 and a 1-bit font depth 604 are shown in FIG. 6. An example serif in the letter “R” is indicated by 616. For defining features in a font, x line 610 is used for reference in comparison with other feature lines for the font. Base line 612 refers to the line on which characters rest, marking the bottom of most letters. X-height refers the height of the lower case letters above the baseline. Cap line 608 designates the height of capital letters from the base line 612, with the height of the capital letters being 617. Descender line 614 refers to the distance that characters extend below the baseline for some glyphs (e.g. p, g, j). Ascender line 606 refers to the top of ascending characters and the distance that ascenders extend above the x-height is set by the ascender line. The location of descender and ascender lines may vary with font. Font height 618 refers to the height of the font from the descender line 614 to ascender line 606. As shown in FIG. 6, the glyph heights 618, ascender line 606, descender line 614, and serif 616 may be the same for both the 1-bit depth text 604 and multi-bit depth text 602. Additionally, the kerning, or space between glyphs, may be the same for different bit-depths. In some embodiments, features of certain glyphs, including disconnected pixels such as region 620 of the letter “E,” may be removed in order to improve overall quality of the rendered text.” where location of descender and ascender lines may vary with font.) In addition, the same motivation is used as the rejection for claim 10.
Thus, the combination of Jin, Zongker, Stam,  Ristow and Harrington teaches wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by adjusting a depth below a baseline for the local font to which the outline of the at least one glyph extends.
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al, IDS, U.S Patent Application Publication No. 20180082156 (“Jin”) in view of Zongker, Douglas E., Geraldine Wade, and David H. Salesin. "Example-based hinting of true type fonts." Proceedings of the 27th annual conference on Computer graphics and interactive techniques. 2000.(“Zongker”) further in view of Stamm, IDS, U.S Patent Application Publication No.20020033824 (“Stamm”) further in view of Ristow et al, IDS, U.S Patent No.5754187 (“ Ristow”) further in view of Joshi et al, IDS, U.S Patent No. 9146907 (Joshi) further in view of Nagao, IDS, U.S Patent No. 6466229 (“Nagao”)
Regarding claim 15, Jin, Zongker, Stamm and Ristow teach the method of claim 1, wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font (¶0069-0070 of Jin where teaches each font corresponds to a font image including multiple  glyphs; 3.1 Matching the outlines and Figure 2 of Zongker “Features used for matching on-curve points. Diamonds indicate corner points; circles indicate smooth points. Incoming and outgoing directions are quantized to the eight compass directions, indicated with blue arrows. Local extrema are shown with red triangles. Each point is also marked to indicate whether the segments on each side are curved (solid lines) or straight (dashed lines).” ¶0057-0059 of Stamm where teaches modifying glyph outline using control points, col.12, lines 29-col.13, col.14, lines 30-48, col.17, 64-67-col.18, lines 1-25 of Ristow where segment reconstruction) In addition, the same motivation is used as the rejection for claim 1. Jin, Zongker, Stamm, Ristow i are understood to be silent on the remaining limitations of claim 15.
In the same field of endeavor, Joshi teaches modifying at least one glyph of the local font by preventing overlap of segments of the at least one glyph that have a point in common and are oriented in opposite directions by changing the point in common (col.14, lines 13-37 “(100) Under the second generation 804, the parameter generation module 116 accesses content 106 which include glyphs 114(1) and 114(2). The glyph 114(1) comprises the letter "n", and the glyph 114(2) comprises the letter "h". In this example, the parameter generation module 116 analyzes the glyphs 114(1) and 114(2) by overlaying the glyph 114(1) on the glyph 114(2). By overlaying the glyph 114(1) on the glyph 114(2), the parameter generation module 116 may determine when the glyphs 114(1) and 114(2) may be too similar. Similar glyphs 114 may decrease readability for some users 108. In some implementations, the parameter generation module 116 determines that a first glyph 114 is too similar to another glyph 114 in response to a determination that a threshold amount of surface area of the first glyph 114 overlays the surface area of the second glyph 114 and exceeds the threshold amount. In FIG. 8, overlaid glyphs 808 are depicted. The overlaid glyphs 808 comprise the glyph 114(1) overlaid on the glyph 114(2). As shown, all of the surface area of the glyph 114(1) overlays the surface area of the glyph 114(2). As a result, the parameter generation module 116 may generate parameter data 118 which, when applied to at least one of the glyph 114(1) or the glyph 114(2), changes the shape of the glyph 114(1) or 114(2) such that a threshold amount of the surface area of the glyphs 114 does not overlap the surface area of the second glyph 114(2).”)
Therefore, in combination of Jin, Zongker, Stamm, Ristow, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin with adjusting glyph as seen in Joshi because this modification would not overlap the surface area of the second glyph (col.14, lines 30-37 of Joshi). Jin, Zongker, Stamm, Ristow and Joshi are understood to be silent on the remaining limitations of claim 15.
In the same field of endeavor, Nagao teaches modifying at least one glyph of the local font by preventing overlap  that have a point in common and are oriented in opposite directions by changing coordinates of the point in common (Col.2, lines 38-61 “13) According to the methods of the Japanese Published Unexamined Patent Application Nos. Hei 8-279050 and Hei 9-62851, the drawing element is stored in the form of the edge list, and when the edge information of drawing for the same scan line is compared with each other and there is an overlap, the overlap is removed. The data amount of the drawing elements to be stored in the edge list is enormous when the resolution is high as in the printer of recent years, so that there is a drawback such that the cost of the memory increases.(14) According to the methods of Japanese Published Unexamined Patent Application Nos. Hei 9-171563 and Hei 9-281953, the drawing element is stored in the form of polygon data and an overlap of two polygons is checked. When there is an overlap, it is removed. In order to remove the overlap at the polygon level, however, the polygon has to have simple projected parts. For a polygon including a recessed part and an intersection of sides, a preliminary process of dividing the polygon into figures having projections is necessary. Although the object is narrowed down by the overlap determination, overlay graph, or the like, since a method of basically removing an overlap of two polygons is used, processes of N! (factorial of N) times are necessary to completely remove the overlaps of N process targets.”; col.4, lines 7-59 “(23) According to the present invention, the graphics processing apparatus for drawing graphics has a display list generation part that converts vector information (for example, which designates the shape and a drawing color of the drawing element and the clip element and the type of the figure such as a stroke figure or fill figure and expresses attributes such as the line width and the kind of the line when the figure is the stroke figure) describing a drawing element or a clip element of graphics into straight line vector information obtained by approximating a polygon to a shape of vectors constructing the drawing element or clip element, sorts the straight line vectors included in the straight line vector information on the basis of vector start scan line coordinates values, and generates a display list constructed of information including the direction and gradient of each of the straight line vectors and the number of scan lines crossed or data equivalent to those information, a merge process part which merges a display list indicative of the drawing element with a display list indicative of the clip element for restricting a drawing area of the drawing element which are generated by the display list generation part, thereby generating a display list in which the drawing element and the clip element mixedly exist, a display list storage part for storing the display list, a determination part for checking to see whether or not the number of straight line vectors which cross a scan line is equal to or smaller than 2N (N is an integer of 1 or larger) in all of scan lines on the basis of the display list, a clip process part for clipping the drawing element by the clip element with respect to the display list in which the clip element and the drawing element mixedly exist, thereby converting the display list to a display list having only drawing elements, a division process part for dividing the display list having only the drawing elements converted by the clip process part so that the number of straight line vectors which cross all of the scan lines becomes equal to or smaller than 2N, thereby generating plural display lists, an overlap removal part for generating a new display list obtained by removing an overlap of drawing areas from plural display lists having the overlap in the drawing areas, a display list drawing part having 2N DDA parts each for calculating the  value of an intersection between each scan line and the straight line vector on the basis of the display list, a sorting part coordinate for sorting output values from the DDA parts, and a memory drawing part that obtains position information of a start point and an end point of a drawing line segment from the data sorted by the sorting part and fills a memory area between the start and end points, and an overlap removal determination part for estimating processing time of drawing the display list by the display list drawing part and determines an effect of executing the overlap removing process by the overlap removal part on the basis of the estimated drawing processing time.” where remove overlap of drawing area “)
Therefore, in combination of Jin, Zongker, Stamm, Ristow, Joshi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of font replacement based on visual similarity of Jin and adjusting glyph as seen in Joshi with removing overlap part as seen in Nagao because this modification would remove an overlap by a small of process (col.4, lines 60-66 of Nagao)
Thus, the combination of Jin, Zongker, Stamm, Ristow, Joshi and Nagao teaches wherein generating the display of the local font as modified based on the one or more of the plurality of font attributes for the source font comprises modifying at least one glyph of the local font by preventing overlap of segments of the at least one glyph that have a point in common and are oriented in opposite directions by changing coordinates of the point in common

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619